        Case 2:17-md-02785-DDC-TJJ Document 1934 Filed 10/07/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

    IN RE: EpiPen (Epinephrine Injection, USP)            CASE NO. 2:17-MD-02785-DDC-TJJ
    Marketing, Sales Practices and Antitrust Litigation   (MDL No. 2785)




    SANOFI-AVENTIS U.S., LLC,                             CASE NO. 2:17-CV-02452-DDC-TJJ
                          Plaintiff,

                   v.

    MYLAN INC., et al.,

                          Defendants.

    This Document Relates to the Sanofi case.


                INDEX OF EXHIBITS TO MYLAN’S MOTION TO EXCLUDE
                     OPINION TESTIMONY OF EDUARDO SCHUR

Ex.       Description
3         Redacted May 10, 2019 Excerpted Deposition Transcript of Eduardo Schur
     Case 2:17-md-02785-DDC-TJJ Document 1934 Filed 10/07/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 7, 2019, the foregoing document was electronically filed

with the Clerk of the Court using the CM/ECF system, which provides a notice of such filing on

each attorney registered for ECF notification to the counsel of record in this case.


                                                   /s/ Philip A. Sechler
                                                   Philip A. Sechler

                                                   ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                   UNTEREINER & SAUBER LLP
                                                   2000 K Street, NW, 4th Floor
                                                   Washington, DC 20006
                                                   Telephone: (202) 775 4492
                                                   Fax: (202) 775 4510
                                                   psechler@robbinsrussell.com

                                                   Counsel for Defendant Mylan Inc. and
                                                   Defendant/Counterclaim-Plaintiff Mylan
                                                   Specialty L.P.
